Case 17-20621-CMB             Doc 128-5 Filed 03/25/19 Entered 03/25/19 19:59:50              Desc
                                Certificate of Service Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     In re:
                                                    Case No. 17-20621-CMB
     TIMOTHY M. BARRETT,
              Debtor.                               Chapter 7
     -----------------------------------------
     VALERIE JILL MINOR,                            Related to Doc. No. ____
              Movant,                               Doc. No. ____
                        v.
     TIMOTHY M. BARRETT and
     ROSEMARY C. CRAWFORD,
     Chapter 7 Trustee,
              Respondents.


 CERTIFICATE OF SERVICE OF RESPONSE TO DEBTOR’S MOTION TO DISMISS

        I certify under penalty of perjury that I served the above captioned pleading on the parties

at the addresses specified below or on the attached list on March 25, 2019.

        The type(s) of service made on the parties (first-class mail, electronic notification, hand

delivery, or another type of service) was: electronic notification via the ECF Notification System

and first-class mail.

EXECUTED ON: March 25, 2019                            /s/ Aurelius Robleto
                                                      Aurelius P. Robleto
                                                      PA ID No. 94633
                                                      ROBLETO LAW, PLLC
                                                      Three Gateway Center
                                                      401 Liberty Avenue, Suite 1306
                                                      Pittsburgh, PA 15222
                                                      Tel: (412) 925-8194
                                                      Fax: (412) 346-1035
                                                      apr@robletolaw.com
Case 17-20621-CMB           Doc 128-5 Filed 03/25/19 Entered 03/25/19 19:59:50                      Desc
                              Certificate of Service Page 2 of 2


17-20621-CMB Notice will be electronically mailed to:

Rosemary C. Crawford
crawfordmcdonald@aol.com, PA68@ecfcbis.com

Rosemary C. Crawford on behalf of Trustee Rosemary C. Crawford
crawfordmcdonald@aol.com, PA68@ecfcbis.com

Elizabeth L. Gunn on behalf of Creditor Commonwealth of Virginia, Dept. of Social Services, Division of
Child Support Enforcement
elizabeth.gunn@dss.virginia.gov

Jill Locnikar on behalf of Creditor United States of America Department of the Treasury, Internal
Revenue Service
jill.locnikar@usdoj.gov, patricia.fitzgerald@usdoj.gov;caseview.ecf@usdoj.gov

Office of the United States Trustee
ustpregion03.pi.ecf@usdoj.gov

Aurelius P. Robleto on behalf of Creditor Valerie Jill Rhudy Minor
apr@robletolaw.com, rmk@robletolaw.com,ecf_admin@robletolaw.com,apr@ecf.courtdrive.com

Larry E. Wahlquist on behalf of U.S. Trustee Office of the United States Trustee
larry.e.wahlquist@usdoj.gov

17-20621-CMB Notice via first-class mail:

Timothy M. Barrett
108 Galaxy Way
Yorktown, VA 23693




                                                    2
